223 Ga. 626 (1967)
157 S.E.2d 456
WALLIS et al.
v.
MADDOX, Chairman, et al.
24304.
Supreme Court of Georgia.
Submitted September 14, 1967.
Decided September 21, 1967.
C. C. Perkins, for appellants.
Jones, Bird & Howell, Peyton S. Hawes, Jr., Arthur K. Bolton, Attorney General, Harold N. Hill, Alfred L. Evans, Assistant Attorneys General, Arthur Howell, Tisinger & Tisinger, R. D. Tisinger, for appellees.
NICHOLS, Justice.
Under the decision in Hicks v. Maple Valley Corp., 223 Ga. 577, the judgment of the trial court must be affirmed since the appellants' brief failed to point out the places in the record showing this court to have jurisdiction of the appeal, the references to the record showing the errors specified, or the references necessary for a consideration thereof.
Judgment affirmed. All the Justices concur.